Name: Commission Implementing Regulation (EU) NoÃ 413/2012 of 15Ã May 2012 amending Implementing Regulation (EU) NoÃ 496/2011 as regards the minimum content of sodium benzoate as a feed additive in feed for weaned piglets Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: marketing;  food technology;  agricultural activity;  means of agricultural production
 Date Published: nan

 16.5.2012 EN Official Journal of the European Union L 128/4 COMMISSION IMPLEMENTING REGULATION (EU) No 413/2012 of 15 May 2012 amending Implementing Regulation (EU) No 496/2011 as regards the minimum content of sodium benzoate as a feed additive in feed for weaned piglets (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular Article 13(3) thereof, Whereas: (1) The use of sodium benzoate, belonging to the additive category of zootechnical additives, was authorised for 10 years as a feed additive for use in weaned piglets by Commission Implementing Regulation (EU) No 496/2011 (2). (2) In accordance with Article 13(3) of Regulation (EC) No 1831/2003, the holder of the authorisation has proposed changing the terms of authorisation of the substance concerned by reducing its minimum concentration from 99,9 % to 99,0 % as regards use on weaned piglets. That application was accompanied by the relevant supporting data. (3) The European Food Safety Authority concluded in its opinion of 15 November 2011 that the substance concerned is safe for humans, the target species and the environment, and under the same conditions of use as the current formulation, its use is efficacious in weaned piglets at the requested minimum content of  ¥ 99,0 % (3). (4) The conditions provided for in Article 5 of Regulation (EC) No 1831/2003 are satisfied. (5) Implementing Regulation (EU) No 496/2011 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In column 4 of the Annex to Implementing Regulation (EU) No 496/2011 the words Sodium benzoate:  ¥ 99,9 % are replaced by Sodium benzoate:  ¥ 99,0 %. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 268, 18.10.2003, p. 29. (2) OJ L 134, 21.5.2011, p. 9. (3) EFSA Journal 2011; 9(12):2443.